Case 6:20-cv-00455-ADA Document 30-3 Filed 10/23/20 Page 1 of 8




                EXHIBIT 1
10/20/2020            Case 6:20-cv-00455-ADA Document 30-3
                                                   Jobs | StartupFiled
                                                                  Waco 10/23/20 Page 2 of 8



     ☰                                                                                                                 LogĐIn




   Jobs
      Search by title, company, or skill

     Current Space


   Join the Startup Waco community to see more detailed job listings!


   Jobs per Page       20


   2 jobs found


                                                                                                                      Remote
       Patent Practitioner
       Remote Đ Đ Đ Posted September 23, 2020 1:11pm
         Soxware    Patent Law    Attorney        Patents

       Founders Legal (Bekiares Eliezer LLP) is seeking a licensed patent practitioner (agent or attorney) with 5+ years of
       patent prosecution experience in electrical, computer, or soxware arts. Primary focus of……




       Paralegal/Administrative Assistant $30-70k
       605 Austin Ave Đ Đ Đ Posted September 24, 2020 12:15pm
         Schedule Development    Legal research       Legal writing   Paralegal   Calendar Management

       We’re seeking a capable paralegal to help support both the local and remote team in our day-to-day eworts,
       focusing on both legal and administrative support. We ower flexible remote (some……




   Jobs per Page       20




                                   Đ v2020.21.5                                                                Terms of Service

https://members.startupwaco.com/jobs                                                                                              1/2
10/20/2020            Case 6:20-cv-00455-ADA Document 30-3
                                                   Jobs | StartupFiled
                                                                  Waco 10/23/20 Page 3 of 8




https://members.startupwaco.com/jobs                                                          2/2
10/19/2020          Case 6:20-cv-00455-ADA Waco
                                           Document       30-3 Filed
                                                Legal Professionals        10/23/20
                                                                    Association (WLPA) Page 4 of 8




                       Posted 08-01-20

                       The Zimmerman Law Firm

                       Seeking an experienced litigation paralegal to join our growing practice
                       in a full-time role assisting lawyers throughout the firm. We would prefer
                       an employee with at least three years experience, excellent attention to
                       detail, research and writing skills, and the ability to manage deadlines.
                       Competitive salary and opportunity for growth. All resumes kept
                       confidential. Resumes may be sent to: 3501 West Waco Drive, Waco
                       TX 76710; facsimile (254) 752-9680; main@zlawhelp.com
                       __________________________________________________________
                       Posted 09-02-2020

                       Mid-size Waco law firm seeking full-time legal assistant. Prefer at least
                       one year experience and experience with litigation. If interested, please
                       forward resume to Christian Hack at chack@slm.law---------------------------
                       --------------------
                       Posted 09-15-2020

                       The law firm of Johnson Hobbs Squires, LLP, in Waco, Texas, is seeking
                       an experienced, full time Personal Injury/Litigation paralegal.

                       Benefits include: Health Insurance, 401K plan, paid vacation days and
                       holidays, and life insurance.

                       Compensation offered will be based on experience.

                       Applicant must be experienced in requesting and organizing medical and
                       billing records, drafting legal pleadings, drafting discovery
                       requests/responses, maintaining multiple calendars, coordinating
                       depositions/mediations, and scheduling hearings/trials.

                       Please e-mail resume and contact information to Paula Caldwell at
                       pcaldwell@jhsfirm.com
                       -----------------------------------------------------------

                       POSTED 9-22-2020
                                                                       Brazos Licensing and
www.wacolpa.com/29901.html                                                                           1/3
10/19/2020          Case 6:20-cv-00455-ADA Waco
                                           Document       30-3 Filed
                                                Legal Professionals        10/23/20
                                                                    Association (WLPA) Page 5 of 8
                       Development

                       Full Time Paralegal

                       Key Details

                       Location: 605 Austin Avenue, Suite 6 - Waco, Texas

                       Annual Salary: $30,000-50,000

                       Shift Time: 8 Hours

                       Work Arrangement: Flexible, in office and WFH

                       Benefits: Available

                       Contact: Matt
                       Hogan, matt@brazoslicensing.com (www.brazoslicensing.com)

                       Company Description

                       Brazos licensing and Development is a Waco, Texas-based patent
                       advisory and monetization firm. We’re active plaintiffs in the US district
                       court, Western District of Texas, with a primary focus on patents. We’re
                       seeking a capable paralegal to help support both the local and remote
                       team in our day-to-day efforts.

                       Responsibilities

                       Support the Brazos team locally and nationally in our day-to-day efforts.
                       Focusing on both legal and administrative support.

                       Job Duties

                       Organizing information for legal documents, keeping schedules and
                       calendars, office management and administrative tasks, vendor
                       management, client contact, record and document organization

                       Skills and Qualifications

                       Practicing strict client confidentiality, client contact skills, legal
                       administration skills, legal compliance, documentation skills, litigation
                       knowledge and support, administrative writing, scheduling, Microsoft
                       Office Suite, familiarity with Legal SaaS tools
www.wacolpa.com/29901.html                                                                           2/3
10/19/2020          Case 6:20-cv-00455-ADA Waco
                                           Document       30-3 Filed
                                                Legal Professionals        10/23/20
                                                                    Association (WLPA) Page 6 of 8


                       Benefits

                       401k, health insurance, paid time off/holidays
                       ----------------------------------------------------------------------
                       These job postings are courtesy for a local company, local firm or local
                       attorney. Waco LPA members do not know anything more about the job
                       description, job requirements, or contact information than what is posted.
                       PLEASE READ THE INFORMATION PROVIDED AND DIRECT YOUR
                       QUESTIONS TO THE COMPANY/FIRM OR THE ATTORNEY.

                                    Waco Legal Professionals Association (WLPA) Webmaster: julie.abernathy@sbcglobal.net

                                            Waco LPA is a non-profit association under IRS Code Section 501(c)(6)




www.wacolpa.com/29901.html                                                                                                 3/3
10/19/2020             Case 6:20-cv-00455-ADA      Documentassistant
                                         Paralegal/Administrative 30-3 $35-70k
                                                                         Filed– 10/23/20
                                                                                Waco TX TalentPage
                                                                                              Portal 7 of 8




Paralegal/Administrative assistant $35-70k

  Full Time          Waco, Texas              P
                                                Posted 3 weeks ago


Login to bookmark this Job

               Brazos Licensing and Development                                                         brazoslicensing  Website
               Helping inventors develop, secure and monetize patents



Company Description
Brazos licensing and Development is a Waco, Texas-based patent advisory and monetization firm. We’re active
plaintiffs in the US district court, Western District of Texas, with a primary focus on patents. We’re seeking a
capable paralegal to help support both the local and remote team in our day-to-day efforts, focusing on both
paralegal and office management.


Responsibilities


Support the Brazos team locally and nationally in our day-to-day efforts. Focusing on both legal and
administrative support.




Job Duties


–        Organizing information for legal documents


–        Keeping schedules and calendars


–        Office management and administrative tasks


–        Vendor management


–        SaaS management


–        Client contact


–        Record and document organization


https://wacotxjobs.com/job/brazos-licensing-and-development-waco-texas-2-managing-director-business-development/                     1/2
10/19/2020             Case 6:20-cv-00455-ADA      Documentassistant
                                         Paralegal/Administrative 30-3 $35-70k
                                                                         Filed– 10/23/20
                                                                                Waco TX TalentPage
                                                                                              Portal 8 of 8




Skills and Qualifications


·      Practicing strict client confidentiality


·      Client contact skills


·      Legal administration skills


·      Legal compliance


·      Documentation skills


·      Litigation knowledge and support


·      Administrative writing


·      Scheduling


·      Microsoft Office Suite


·      Familiarity with Legal SaaS tools




Tagged as: administrative assistant, paralegal


       Apply for job




https://wacotxjobs.com/job/brazos-licensing-and-development-waco-texas-2-managing-director-business-development/   2/2
